 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    LARRY BROWN,

           Petitioner,
                                                     Case No. 17-cv-96-wmc
      v.

    MICHAEL DITTMANN,

           Respondent.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.


           /s/                                                4/15/2019
           Peter Oppeneer, Clerk of Court                     Date




 
